DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1,5,9-12,16,20-22,26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faraone et al. (US 2014/0187281) (IDS) in view of Yao et al. (US 20200389856), newly recited reference.
Regarding claim 1, Faraone et al. discloses a  method (fig. 5 and P:0041-P:0046) of wireless communication by a user equipment (UE) (mobile station) (fig. 2 number 104 and P:0041-P:0046), comprising: identifying a region (geographic location or area which may convey such information via an overhead message) (P:0020 and P:0043) in which the UE is located (P:0043); selecting at least one of a mode or one or more parameters (scale factors for scaling uplink transmit power) (P:0045) for radio frequency (RF) exposure compliance (SAR restriction on user RF exposure to radiation) based on the identified region (P:0043 and P:0045); and transmitting a signal at a transmission power level based at least in part on the at least one of the selected mode or the selected one or more parameters (P:0046, step 518).  Faraone et al. differs from claim 1 of the present invention in that it does not explicit disclose 
selecting a first value for a time window associated with a time-averaged RF exposure limit corresponding to the identified region.  Yao et al. teaches [P:0032] In one or more embodiments, an enhanced time averaging method may calibrate a power transmission system to establish a relationship between transmission power and radio frequency exposure at a given measured distance from a device along a respective beam direction. When more than one beam direction is available based on a device antenna, then the calibration may be applied to each beam direction at an individual beam direction level. The relationship between transmission power and radio frequency exposure per distance and beam direction may be stored in a table (e.g., a look-up table), which may be stored on a device and used in an enhanced time averaging determination. Using measured transmission power and the table, a decision control flow may be used by a device to dynamically adjust transmission power such that, for example, a time-averaged radio frequency exposure metric may remain lower than a regulatory limit at all times in a given geographic area in which a device may be operating (P:0032).  Yao et al. further teaches one or more signals may be recorded by recorder 212, and area averaging unit 214 may determine the time-average of one or more received signals over an area. For example, the time-average may be determined according to the equation (P:0057), where s(x, y, t) may represent a signal over an x-direction and y-direction over time (i.e. time window associated with a time average )(P:0057), and once all points have been scanned across each plane, the signal output unit 222 may determine a maximum signal output, which may represent the maximum transmission power which device 202 may be able to transmit given a particular beam and transmission distance (P:0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Faraone et al. with selecting a first value for a time window associated with a time-averaged RF exposure limit corresponding to the identified region in order for the mobile station to apply from memory one or more scale factor for the maximum transmission uplink power to scale down  or reduce the uplink transmission power and thereby enable compliance  with the exposure limit where the mobile device is located, as taught by Yao et al..

Regarding claims 5,16 and 26, Faraone et al. discloses the region includes a country (P:0020).

Regarding claims 9,20 and 30, Faraone et al. discloses a mode includes a time-averaging exposure mode (time-averaged uplink transmit power scaling) (P:0049) corresponding to the region (geographical location (P:0047); and transmitting the signal at the transmission power level based at least in part on an RF exposure limit using the time-averaging exposure mode corresponding to the region (P:0052).

Regarding claims 10 and 21, Faraone et al. discloses the one or more parameters comprise at least one of a specific absorption rate (SAR) limit (8.0 watt/kg, the scale factor may be a value 0.79)(P:0036).

Regarding claim 11, Faraone et al. discloses selecting the one or more parameters comprises selecting a time window within a range from 1 second to 360 seconds (i.e. the MS may impose a maximum duty cycle (`MAX_DUTY CYCLE`) within any 6 minute time window upon uplink transmissions by the MS, for example, `MAX_DUTY CYCLE=0.50*8/11*0.99=0.36 (36%),` wherein the maximum effective uplink transmit power scale factor is the value `8/11,` or `0.72. (P:0038).

Regarding claims 12 and 22, Faraone et al. discloses an apparatus (mobile station)(fig. 2 number 104) for wireless communication (P:0017), comprising: a memory (fig. 2 number 204); a processor (fig. 2 number 202) coupled to the memory (fig. 2), the processor and the memory being configured to: identifying a region (geographic location or area which may convey such information via an overhead message) (P:0020 and P:0043) in which the UE is located (P:0043); selecting at least one of a mode or one or more parameters (scale factors for scaling uplink transmit power) (P:0045) for radio frequency (RF) exposure compliance (SAR restriction on user RF exposure to radiation) based on the identified region (P:0043 and P:0045); and a transmitter (transceiver)  (fig. 2 number 212) transmitting a signal at a transmission power level based at least in part on the at least one of the selected mode or the selected one or more parameters (P:0046, step 518).  Faraone et al. differs from claims 12 and 22 of the present invention in that it does not explicit disclose selecting a first value for a time window associated with a time-averaged RF exposure limit corresponding to the identified region.  Yao et al. teaches [P:0032] In one or more embodiments, an enhanced time averaging method may calibrate a power transmission system to establish a relationship between transmission power and radio frequency exposure at a given measured distance from a device along a respective beam direction. When more than one beam direction is available based on a device antenna, then the calibration may be applied to each beam direction at an individual beam direction level. The relationship between transmission power and radio frequency exposure per distance and beam direction may be stored in a table (e.g., a look-up table), which may be stored on a device and used in an enhanced time averaging determination. Using measured transmission power and the table, a decision control flow may be used by a device to dynamically adjust transmission power such that, for example, a time-averaged radio frequency exposure metric may remain lower than a regulatory limit at all times in a given geographic area in which a device may be operating (P:0032).  Yao et al. further teaches one or more signals may be recorded by recorder 212, and area averaging unit 214 may determine the time-average of one or more received signals over an area. For example, the time-average may be determined according to the equation (P:0057), where s(x, y, t) may represent a signal over an x-direction and y-direction over time (i.e. time window associated with a time average )(P:0057), and once all points have been scanned across each plane, the signal output unit 222 may determine a maximum signal output, which may represent the maximum transmission power which device 202 may be able to transmit given a particular beam and transmission distance (P:0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Faraone et al. with selecting a first value for a time window associated with a time-averaged RF exposure limit corresponding to the identified region in order for the mobile station to apply from memory one or more scale factor for the maximum transmission uplink power to scale down  or reduce the uplink transmission power and thereby enable compliance  with the exposure limit where the mobile device is located, as taught by Yao et al..

4.	Claim(s) 2-4, 13-15 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faraone et al. (US 2014/0187281)(IDS)  and Yao et al.  as applied to claims 1, 12 and 22 and in further view of Hawaka et al. (US 2013/0331046).
Regarding claims 2-4,13-15 and 23-25, the combination of Faraone et al. and Yao et al.  differs from claims 2-4,13-15 and 23-25 of the present invention in that it does not explicit identifying the region based on a mobile country code (MCC) of a wireless network in which the UE is operating, receiving, from a base station, a message indicating a wireless network identity including the MCC and identifying that the MCC is in a list of MCCs corresponding to the region.  Hawaka et al. teaches wireless communication by a tablet terminal device (10)(P:0033-P:0037), identifying the region based on a mobile country code (MCC) of a wireless network in which the UE is operating (P:0037),  receiving, from a base station, a message indicating a wireless network identity including the MCC (P:0039) and identifying that the MCC is in a list of MCCs (table) (fig. 3) corresponding to the region (country) (fig. 3 and P:0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Faraone et al. and Yao et al.   with identifying the region based on a mobile country code (MCC) of a wireless network in which the UE is operating,  receiving, from a base station, a message indicating a wireless network identity including the MCC and identifying that the MCC is in a list of MCCs corresponding to the region in order for the mobile terminal to determine the country it is located via connection with a base station and to determine the level of electromagnetic energy that is allowed to be absorbed by the human body by the SAR limit listed by each country, as taught by Hawaka et al..

Allowable Subject Matter
5.	Claims 6-8, 17-19 and 27-29 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The allowed claims is addressed in applicants remarks on page 3, mailed 11/21/2022.
Regarding claims 6, 17 and 27, the prior art of record fails to teach or suggest alone, or in combination  the one or more parameters include at least one of a time window or an RF exposure limit; and selecting the one or more parameters comprises at least one of: selecting a first value for the time window that is in compliance with a regulatory window from a first regulatory body or standard and selecting a second value for the RF exposure limit that is in compliance with a regulatory limit from a second regulatory body or standard different than the first regulatory body or standard, or selecting a third value for a first RF exposure limit that is in compliance with a regulatory limit from a third regulatory body or standard and selecting a fourth value for a second RF exposure limit that is in compliance with a regulatory limit from a fourth regulatory body or standard different than the third regulatory body or standard.

Regarding claims 8, 19, 29, the prior art of record fails to teach or suggest alone, or in combination the mode includes a peak exposure mode corresponding to the region; and transmitting the signal comprises transmitting the signal at the transmission power level based at least in part on an RF exposure limit using the peak exposure mode corresponding to the region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648